Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, and 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language in claims 1, 6, and 7 where the code is “arranged in a vertical direction” is indefinite because it is unclear if the individual elements in the code are arranged vertically or if the entirety of the code is arranged vertically.  See images below for explanation. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benz (20030169414) in view of Kumagai (20160216109).
Referring to claims 1, 6, and 7, Benz shows a surveying method (see paragraph 55) using a surveying device (see figure 9 Ref 14) for detecting and identifying a target device (see figure 9 Ref 21) having a retro reflector (see figure 9 Ref 2a) and a code display that is arranged in a vertical direction (see figure 9 Ref 22), the surveying device having a laser scanner configured to perform laser scanning along a vertical plane (see figure 9 Ref 17) while rotating horizontally (see claim 15 paragraph 82 and 27), the surveying method comprising:
performing laser scanning by emitting laser scanning light along the vertical plane while making the surveying device rotate horizontally (see paragraph 27 and 82 also see claim 15); and
detecting the code display on a basis of the laser scanning light that is reflected back (see paragraph 83).
However Benz shows the use of a retro reflector (see paragraph 83) and fails to specifically show an entire circumference reflection prism.  
Kumagai shows a similar device that includes an entire circumference reflection prism (see paragraph 72).  It would have been obvious to include the entire circumference reflection prism because this allows for the reflector to be fixedly mounted to a construction vehicle without concern of the orientation of the reflector as taught by Kumagai.
Referring to claim 2, the combination of Benz and Kumagai shows the entire circumference reflection prism and the code display are arranged on a same vertical line (see figure 9 of Benz also see figure 2-3 of Kumagai).
Referring to claim 4, Benz shows the laser scanning along the vertical plane is performed in a direction from the code display to the entire circumference reflection prism (see figure 9 note whatever direction of rotation the code display will be scanned first then the prism).

  Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benz (20030169414) in view of Kumagai (20160216109) and further in view of Jeong (20160187469).
Referring to claim 3, Benz shows detecting the entire circumference reflection prism or the code display, or both, on a basis of intensity of the laser scanning light that is reflected back (see paragraph 83); and
performing, after the detection of the entire circumference reflection prism or the code display, or both, is performed, laser scanning again with respect to the code display in a condition (see paragraph 83).  However Benz fails to show the scan includes a scanning density is changed to be higher than a previous scanning density.
Jeong shows a similar scanning system including performing a second scan where the density is changed (see figure 8a and 8b).  It would have been obvious to include the change in scanning density because this saves time during a coarse scan and allows for full resolution scan of a desired target.  
Referring to claim 8, Benz shows the laser scanning along the vertical plane is performed in a direction from the code display to the entire circumference reflection prism (see figure 9 note whatever direction of rotation the code display will be scanned first then the prism).
Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645